Citation Nr: 0507054	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-21 843A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to accrued benefits. 
 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  





INTRODUCTION

The veteran served on active duty from August 1944 to July 
1967.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  A statement of the case issued 
by the RO addressed another issue, entitlement to death 
pension benefits, in addition to the claim for entitlement to 
accrued benefits.  However, review of statements submitted in 
conjunction with the July 2003 substantive appeal, and 
subsequent correspondence, has revealed argument from the 
appellant only with respect to the denial of entitlement to 
accrued benefits.  Moreover, the record further reflects that 
the RO, in a rating decision dated in June 2002, granted the 
appellant service connection for the cause of the veteran's 
death, which is a higher level of benefits than death 
pension, and therefore moots the latter claim.  The only 
issue remaining on appeal to the Board is that listed on the 
first page of the present decision.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2004).  


FINDINGS OF FACT

1.  The veteran died in September 1988.  

2.  The appellant's original claim for VA benefits, including 
accrued benefits, was filed in January 1998, more than one 
year after the veteran's death, and the veteran did not have 
a claim pending with VA when he died.   



CONCLUSION OF LAW

The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), with implementing regulations 
published at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.316(a) (2004).  However, because in this decision the law, 
and not the evidence, is dispositive of this claim, the VCAA 
is not applicable.  See Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Sabonis v. 
Brown, 6 Vet. App. at 426, 430. 

VA law applicable to this case provides that, upon the death 
of an individual receiving benefit payments, certain persons 
shall be paid periodic monetary benefits to which that 
individual was entitled at the time of death under existing 
ratings or decisions, or those based upon evidence in the 
file at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 
(Fed. Cir. 1996) (noting that an accrued benefits claim is 
derivative of the deceased veteran's claim).  There is no 
basis for an accrued benefits claim unless the individual 
from whom the accrued benefits claim derives had a claim for 
VA benefits pending at the time of death.  See Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1998).


The veteran died in September 1988, and the first claim for 
VA benefits was filed by the appellant in January 1998, on VA 
Form 21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child.  There is no evidence indicating 
she submitted a claim within one year after the veteran's 
death, nor does she assert that any such claim was filed.

To the extent that the appellant blames her tardy filing on a 
lack of knowledge on her part as to the proper procedure to 
apply for VA benefits, the Board observes that even if the 
appellant did not read or "understand" the procedure for 
filing a claim for VA death benefits, particularly those with 
respect to filing deadlines, persons dealing with the 
Government are charged with knowledge of Federal statutes and 
lawfully promulgated agency regulations "regardless of 
actual knowledge of what is in the [r]egulations or of the 
hardship resulting from innocent ignorance."  See Morris v 
Derwinski, 1 Vet. App. 260, 265 (1991) (citing Fed. Crop Ins. 
Corp. v. Merrill, 33 U.S. 380, 384-385 (1947)).

Furthermore, the veteran did not have a pending claim with VA 
when he died.  Therefore, the threshold legal criteria for 
establishing entitlement to accrued benefits are not met, and 
the appeal must be denied because of the absence of legal 
merit.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).


ORDER

Legal entitlement to accrued benefits is denied. 



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


